DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium which can be interpreted as a signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim recites a computer readable medium but the specification does not disclose non-statutory examples or a description of what the computer readable medium is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Mahler et al., US Patent Application Publication Number 2014/0277986 (hereinafter Mahler).
Regarding claims 16, 23, and 30, Mahler discloses a system for supporting a road user during a prediction of a future signaling of a traffic infrastructure element [paragraph 0020], the system comprising: a storage facility in which artificial intelligence is stored, the artificial intelligence containing a predictive model for predicting the future signaling of the traffic infrastructure element [paragraphs 0022, 0025]; and a communications facility for transmitting the artificial intelligence to the road user via a communications network [paragraph 0027].
Regarding claims 17 and 24, Mahler discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon traffic data, wherein said communications facility is embodied so as to transmit the traffic data to the road user via the communications network [paragraphs 0025, 0027].
Regarding claims 18 and 25, Mahler discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon signaling data that describes a prevailing signaling of the traffic infrastructure element, and/or based upon switching time data that describes a prevailing switching time of the traffic infrastructure element, wherein said communications facility is embodied so as to transmit the signaling data and/or the switching time data to the road user via said communications network [paragraphs 0025-0027].
Regarding claims 19 and 26, Mahler discloses wherein said communications facility is embodied so as not to transmit the artificial intelligence to the road user until at least one predetermined condition is met [paragraph 0027].
Regarding claims 20 and 27, Mahler discloses wherein the at least one predetermined condition is respectively an element selected from the group of conditions consisting of: the road user is located within a predetermined distance with respect to the traffic infrastructure element, and receiving by means of said communications facility a request from the road user to transmit the artificial intelligence [paragraph 0027].
Regarding claims 21 and 28, Mahler discloses a computer system that is embodied so as to train an artificial intelligence template or rather the artificial intelligence that is stored in said storage facility both based upon data that the traffic infrastructure element itself uses in order to determine the future signaling, as well as based upon signaling that is determined and signaled by means of the traffic infrastructure element itself, wherein said computer system is embodied so as to store a trained artificial intelligence template as the artificial intelligence in said storage facility or rather to update the artificial intelligence that is stored in said storage facility based upon training [paragraphs 0021, 0022, 0025].
Regarding claims 22 and 29, Mahler discloses wherein the traffic infrastructure element is an element selected from the group of traffic infrastructure elements consisting of: a light signal system, a variable traffic sign, and a speed-limiting sign [paragraph 0021].


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Ozatay et al., US Patent Application Publication Number 2016/0379126 (hereinafter Ozatay).
Regarding claims 16, 23, and 30, Ozatay discloses a system for supporting a road user during a prediction of a future signaling of a traffic infrastructure element [paragraph 0008], the system comprising: a storage facility in which artificial intelligence is stored, the artificial intelligence containing a predictive model for predicting the future signaling of the traffic infrastructure element [paragraphs 0017-0018]; and a communications facility for transmitting the artificial intelligence to the road user via a communications network [paragraph 0027].
Regarding claims 17 and 24, Ozatay discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon traffic data, wherein said communications facility is embodied so as to transmit the traffic data to the road user via the communications network [paragraphs 0021-0025].
Regarding claims 18 and 25, Ozatay discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon signaling data that describes a prevailing signaling of the traffic infrastructure element, and/or based upon switching time data that describes a prevailing switching time of the traffic infrastructure element, wherein said communications facility is embodied so as to transmit the signaling data and/or the switching time data to the road user via said communications network [paragraphs 0021-0025].
Regarding claims 19 and 26, Ozatay discloses wherein said communications facility is embodied so as not to transmit the artificial intelligence to the road user until at least one predetermined condition is met [paragraphs 0026-0027].
Regarding claims 20 and 27, Ozatay discloses wherein the at least one predetermined condition is respectively an element selected from the group of conditions consisting of: the road user is located within a predetermined distance with respect to the traffic infrastructure element, and receiving by means of said communications facility a request from the road user to transmit the artificial intelligence [paragraphs 0026-0027].
Regarding claims 21 and 28, Ozatay discloses a computer system that is embodied so as to train an artificial intelligence template or rather the artificial intelligence that is stored in said storage facility both based upon data that the traffic infrastructure element itself uses in order to determine the future signaling, as well as based upon signaling that is determined and signaled by means of the traffic infrastructure element itself, wherein said computer system is embodied so as to store a trained artificial intelligence template as the artificial intelligence in said storage facility or rather to update the artificial intelligence that is stored in said storage facility based upon training [paragraphs 0021-0025].
Regarding claims 22 and 29, Ozatay discloses wherein the traffic infrastructure element is an element selected from the group of traffic infrastructure elements consisting of: a light signal system, a variable traffic sign, and a speed-limiting sign [paragraph 0017].

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Rolle et al., US Patent Application Publication Number 2017/0084172 (hereinafter Rolle).
Regarding claims 16, 23, and 30, Rolle discloses a system for supporting a road user during a prediction of a future signaling of a traffic infrastructure element [paragraph 0004], the system comprising: a storage facility in which artificial intelligence is stored, the artificial intelligence containing a predictive model for predicting the future signaling of the traffic infrastructure element [paragraphs 0025, 0031]; and a communications facility for transmitting the artificial intelligence to the road user via a communications network [paragraph 0032].
Regarding claims 17 and 24, Rolle discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon traffic data, wherein said communications facility is embodied so as to transmit the traffic data to the road user via the communications network [paragraphs 0031-0032].
Regarding claims 18 and 25, Rolle discloses wherein the predictive model is embodied so as to predict the future signaling of the traffic infrastructure element based upon signaling data that describes a prevailing signaling of the traffic infrastructure element, and/or based upon switching time data that describes a prevailing switching time of the traffic infrastructure element, wherein said communications facility is embodied so as to transmit the signaling data and/or the switching time data to the road user via said communications network [paragraph 0031].
Regarding claims 19 and 26, Rolle discloses wherein said communications facility is embodied so as not to transmit the artificial intelligence to the road user until at least one predetermined condition is met [paragraphs 0032, 0047].
Regarding claims 20 and 27, Rolle discloses wherein the at least one predetermined condition is respectively an element selected from the group of conditions consisting of: the road user is located within a predetermined distance with respect to the traffic infrastructure element, and receiving by means of said communications facility a request from the road user to transmit the artificial intelligence [paragraphs 0032, 0035, 0047].
Regarding claims 21 and 28, Rolle discloses a computer system that is embodied so as to train an artificial intelligence template or rather the artificial intelligence that is stored in said storage facility both based upon data that the traffic infrastructure element itself uses in order to determine the future signaling, as well as based upon signaling that is determined and signaled by means of the traffic infrastructure element itself, wherein said computer system is embodied so as to store a trained artificial intelligence template as the artificial intelligence in said storage facility or rather to update the artificial intelligence that is stored in said storage facility based upon training [paragraphs 0025-0026, 0045].
Regarding claims 22 and 29, Rolle discloses wherein the traffic infrastructure element is an element selected from the group of traffic infrastructure elements consisting of: a light signal system, a variable traffic sign, and a speed-limiting sign [paragraph 0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rubin et al., US Patent Application Publication Number 2017/0243485, disclose V2V safety system using learned signal timing.
Bauer at al., US Patent Number 9,396,657, disclose prediction of traffic signal state changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
June 1, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644